Citation Nr: 1820172	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Antonio M. Rosacci, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1978 with additional service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the claims file is currently held by the RO in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2017.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's left ear manifests Level I hearing loss; service connection is not in effect for right ear hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for left ear hearing loss was granted in a September 2010 rating decision with an initial noncompensable evaluation assigned effective May 12, 2010.  The June 2013 rating decision on appeal continued the noncompensable evaluation for the service-connected left ear hearing loss.  The Veteran contends that a higher rating is warranted as his hearing loss impacts his ability to participate in conversations.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are also appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss is rated as noncompensably disabling under Diagnostic Code 6100.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's hearing loss disability was measured at a VA audiological examination in April 2013.  The authorized audiological evaluation indicated pure tone thresholds in the left ear, in decibels, were as follows:




HZ



500
1000
2000
3000
4000
LEFT
20
15
40
35
30

The average loss in the left ear was 30 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran was diagnosed with left ear sensorineural hearing loss.  

A puretone threshold average of 30 and a speech recognition score of 96 percent translates to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also reviewed the Veteran's VA treatment records which include audiological testing reports from September 2012 and April 2013; however, these audiogram results are also consistent with Level I hearing impairment in the left ear.  

The Veteran is only service-connected for hearing loss of the left ear.  38 C.F.R. § 4.85(f) provides that if impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a hearing impairment designation of I, subject to 38 C.F.R. § 3.383.  Effective from December 6, 2002, 38 C.F.R. § 3.383 was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. § 3.383(a)].  

As noted above, the hearing impairment in the Veteran's left ear is not to a compensable degree.  Therefore, the hearing impairment in the non service-connected right ear is not for consideration in evaluating the service-connected disability.  The Board is sympathetic to the Veteran's complaints of hearing loss, but his service-connected left ear hearing impairment has been properly evaluated as noncompensably disabling throughout the claims period.  Accordingly, a compensable rating is not warranted.  


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


